Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 1 of 15




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                  West Palm Beach Division

                                                Case No.

  ORLANDO FERRERIA,
  individually, and on behalf of others similarly situated,

                         Plaintiff

  v.

  WANDERERS CLUB PARTNERS, LLC, and
  WANDERERS CLUB HOLDINGS, LLC,

                         Defendants

                                                                  /

                                            COMPLAINT

         Plaintiff, ORLANDO FERRERIA, individually, and on behalf of all others similarly

  situated, hereby file this Complaint and bring this action against WANDERERS CLUB

  PARTNERS, LLC, and WANDERERS CLUB HOLDINGS, LLC (collectively, “Defendants”),

  asserting individual and collective claims under the Fair Labor Standards Act (“the FLSA”), 29

  U.S.C. § 201, et seq. In support thereof, Plaintiff alleges as follows:

                                 INTRODUCTORY STATEMENT

         1.      Plaintiff, and all similarly situated, are individuals who, at all relevant times, have

  worked as hourly employees for Defendants at a facility called The Wanderers Club and have held

  positions that appropriately must be classified as non-exempt under Section 13(a) of the FLSA (29

  U.S.C. § 213(a)).

         2.      As described more fully below, prior to December 2017, all such employees were

  paid overtime premium compensation for all hours worked in excess of forty (40) hours per week.

                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                               Page 1 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 2 of 15




  However, starting in or about December 2017, Defendants inexplicably and unlawfully began to

  deny Plaintiff, and all similarly situated, overtime premium compensation based on a legally

  flawed application of the “seasonal amusement and recreational exemption” of Section 13(a)(3) of

  the FLSA (29 U.S.C. § 213(a)(3)). This unlawful practice continues to the present day.

          3.      Under the FLSA, the “seasonal amusement and recreational exemption” is only

  available to establishments that operate for no more than seven (7) months in any calendar year,

  or alternatively, satisfy certain financial conditions that are expressly defined in the statutory text.

  However, Defendants do not legally qualify for the “seasonal amusement and recreational

  exemption” because, inter alia, The Wanderers Club is open for business year round; and, upon

  information and belief, its average receipts for any six (6) months of each relevant calendar year

  were always more than thirty-three and one-third percent (331/3 %) of its average receipts for the

  other six (6) months of such year. Moreover, because application of the “seasonal amusement and

  recreational exemption” is an accounting question that is based on a straightforward analysis of an

  establishment’s cash receipts, Defendants, at all relevant times, were in a position to realize that

  they did not qualify for the “seasonal amusement and recreational exemption.”

          4.      Defendants thus knew or showed reckless disregard for the FLSA in denying

  employees of The Wanderers Club overtime premium compensation starting in December 2017

  and continuing to the present. As a result, Defendants have violated, and continue to willfully

  violate, the FLSA.

          5.      In addition, the seriousness of Defendants’ violation of the FLSA is aggravated by

  the fact that Plaintiff, and all similarly situated, were required, as a term and condition of their

  continued employment at The Wanderers Club, to sign statements falsely acknowledging that they

  are not entitled to overtime premium compensation because of the “seasonal amusement and

                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                                Page 2 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 3 of 15




  recreational exemption.” The mandated statements demonstrate, inter alia, that Defendants acted

  willfully to violate the FLSA because Defendants were obviously aware of the requirements of the

  FLSA and, at all relevant times, consciously chose to flout the law.

             6.       Two former employees Patrick Coppola and Pamela Spirgarelli brought a claim

  against Defendant styled as a collective action under the FLSA seeking, inter alia, to recover

  unpaid overtime premium compensation owed to Plaintiff, and all similarly situated, for overtime

  hours worked in excess of forty (40) hours per week going back three (3) years from the date of

  the filing of this Complaint; liquidated damages; attorneys’ fees and costs; and all other relief this

  Court deems appropriate. That action was Coppola, et al. v. Wanderers Club Partners, LLC, et al.

  Case Number 20-80647.

             7.       In the Coppola matter, Defendants alleged in that case, case number 20-8064, DE

  21 that all alleged member of a potential collective action were paid the unpaid overtime. In fact,

  Defendants made the payments following the filing the of the case. The Defendants provided

  copies of the checks sent. (See DE 21- Exhibit C)1. Those payments did not include liquidated

  damages or allow the punitive plaintiffs the opportunity to review the amounts owed or their time

  records.

             8.       Plaintiff ORLANDO FERRERIA was one of the numerous employees who

  received a check for back wages without the opportunity to review the records and without

  liquidated damages.

             9.       Plaintiff received a letter dated June 1, 2020 enclosing check number 585 in the

  amount of $1,028.91 for unpaid overtime plus interest. In the letter Wanderers states, “This check

  is being sent to you because it has come to the attention of the Club that these monies should have


  1
      Counsel will provide upon request.
                                           Scott Wagner & Associates, P.A.
                                                     Complaint
                                                    Page 3 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 4 of 15




  been paid but due to an inadvertent misclassification, that was not done. Accordingly, we are

  providing you this compensation plus interest to rectify the error. (See Letter and Check attached

  hereto as Exhibit 1).

         10.     Defendants sent similar letters and partial payments to 128 other employees, on or

  about June 1, 2020 whom, like plaintiff FERREIRA were identified on DE 26, Exhibit C in the

  matter of Coppola, et al. v. Wanderers Club Partners, LLC, et al. Case Number 20-80647 as having

  not received proper overtime payments.

         11.     Defendants did not pay Plaintiff and these 128 similarly situated individuals

  liquidated damages. These plaintiffs were also not provided an opportunity to review their records

  to confirm the accuracy of the amount.

         12.     Plaintiff and others similarly situated are owed liquidated damages which are

  mandatory under the FLSA.

         13.     Plaintiff and others similarly situated further seek an opportunity to review their

  pay records to confirm the amounts are accurate. To the extent the amounts are incorrect, as they

  may not include the month on December 2017 which was the case for the Plaintiffs in the Coppola

  matter, Plaintiff seeks payment of all unpaid overtime.

         14.     Plaintiff brings this action on his own behalf and all others similarly situated to

  recover unpaid overtime, liquidated damages as well as mandatory attorneys’ fees and costs.

                                  JURISDICTION AND VENUE

         15.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and 29

  U.S.C. § 216(b).




                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 4 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 5 of 15




          16.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because one

  or more of the Defendants reside in this judicial district; and a substantial part of the events and/or

  omissions giving rise to this action occurred in this judicial district.

                                                PARTIES

          17.     Plaintiff, ORLANDO FERRERIA (“Plaintiff” or “Ferreria”), is an adult individual

  who resides in Palm Beach County, Florida.

          18.     Defendant, Wanderers Club Partners, LLC (“Defendant WC-Partners”), is a limited

  liability company that is organized and exists under the laws of the State of Florida; and which

  operates a business called “The Wanderers Club” at 1900 Aero Club Drive, Wellington, Florida.

          19.     At all relevant times, Defendant WC-Partners has had annual gross volume of sales

  made or business done in an amount not less than $500,000.

          20.     At all relevant times, Defendant WC-Partners has acted through its authorized

  employees and agents, all of whom were acting within the scope of their employment and/or

  agency in the course of business, mission, and/or affairs for Defendant WC-Partners.

          21.     Defendant, Wanderers Club Holdings, LLC (“Defendant WC-Holdings”), is a

  limited liability company that is organized and exists under the laws of the State of Florida; and

  which, upon information and belief, maintains a principal place of business at 13501 South Shore

  Boulevard, Suite 103, Wellington, Florida.

          22.     At all relevant times, Defendant WC-Holdings has had an annual gross volume of

  sales made or business done in an amount not less than $500,000.

          23.     At all relevant times, Defendant WC-Holdings has acted through its authorized

  employees and agents, all of whom were acting within the scope of their employment and/or

  agency in the course of business, mission, and/or affairs for Defendant WC-Holdings.

                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                                Page 5 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 6 of 15




         24.     At all relevant times, Defendants have functioned, and continue to function, as a

  single enterprise for purposes of the FLSA because Defendants have engaged, and continue to

  engage, in related activities performed for a common business purpose under unified operation

  and/or common control.

         25.     At all relevant times, Defendants have functioned, and continue to function, as joint

  employers under the FLSA.

         26.     At all relevant times, Defendants jointly exercised direct control over the terms and

  conditions of Plaintiff’s employment.

                              GENERAL FACTUAL ALLEGATIONS

  A.     Background Regarding Defendants’ Improper Utilization of the
         “Seasonal Amusement and Recreational Exemption”

         27.     Since approximately 2016, Defendants have owned and operated – as a single

  enterprise and/or as joint employers – a private membership club known as The Wanderers Club

  that offers members year-round access to, inter alia, a full eighteen (18) hole golf course; two (2)

  short-game golf practice areas; a driving range; tennis courts; a four thousand (4,000) square foot

  state-of-the-art fitness center, with a massage room and a sauna; an Olympic-size swimming pool;

  several restaurants and bars; and a ballroom and other spaces that are rented for weddings,

  meetings, and special events.

         28.     In addition, members of The Wanderers Club may take lessons from golf and tennis

  pros, and may sign up for individualized and group fitness classes.

         29.     The Wanderers Club generates revenue throughout the course of the year from,

  inter alia, membership initiation fees, membership dues, food and beverage sales, event rentals,

  green fees, tennis court fees, fitness class fees, and golf and tennis pro shop retail sales.


                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                                Page 6 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 7 of 15




         30.     The Wanderers Club is open all twelve (12) months of the year. Indeed, it never

  closes as demonstrated by the fact that the facility’s fitness center is open twenty-four (24) hours

  each and every day.

         31.     In order to provide the above-referenced services, Defendants maintain a staff at

  The Wanderers Club consisting of approximately two hundred (200) employees, which includes,

  inter alia, maintenance workers, non-tipped food and beverage workers, cooks, housekeepers,

  activities staff, golf and tennis pros, golf and tennis pro shop retail workers, and office staff.

         32.     The vast majority of employees who, at all relevant times, worked and continue to

  work for Defendants at The Wanderers Club are appropriately classified as non-exempt under the

  FLSA because they never have satisfied any of the exemptions set forth under Section 13(a) of the

  FLSA (29 U.S.C. § 213(a)). Consequently, all such non-exempt employees are entitled to an

  hourly rate of pay no less than minimum wage and an overtime premium rate of time-and-half

  their regular rate of pay for all hours worked in excess of forty (40) hours per week.

         33.     In or about December 2017, Defendants began to unlawfully claim coverage under

  the “seasonal amusement and recreational exemption” of the FLSA, and accordingly, subject all

  such otherwise non-exempt employees to a uniform policy and practice of denying them overtime

  premium compensation for any hours worked in excess of forty (40) hours per week.

         34.     Under the FLSA, the “seasonal amusement and recreational exemption” is only

  available to an employer “which is an amusement or recreational establishment, organized camp,

  or religious or non-profit educational conference, if (A) it does not operate for more than seven

  months in any calendar year, or (B) during the preceding calendar year, its average receipts for

  any six months of such year were not more than 331/3 per centum of its average receipts for the

  other six months of such year…” See 29 U.S.C. § 213(a)(3).

                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                                Page 7 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 8 of 15




         35.     At all relevant times, Defendants’ reliance on the “seasonal amusement and

  recreational exemption” has and continues to be unlawful because, inter alia:

                 (a)    The Wanderers Club does not qualify as “an amusement or recreational

                        establishment, organized camp, or religious or non-profit educational

                        conference”; and

                 (b)    Upon information and belief, there was no calendar year from 2016 to the

                        present in which The Wanderers’ Club’s average receipts for any six (6)

                        months of such year were not more than thirty-three and one-third percent

                        (331/3 %) of its average receipts for the other six (6) months of such year.

         36.     Moreover, because the applicability of the “seasonal amusement and recreational

  exemption” is, in part, determined by an analysis of an establishment’s cash receipts from the

  previous calendar year, Defendants knew that they were in violation of the law or showed reckless

  disregard for the law; and thus acted willfully, in denying their non-exempt employees overtime

  premium pay solely under the “seasonal amusement and recreational exemption.”

         37.     Worse yet, in or about December 2017, Defendants required each current employee

  of The Wanderers Club, as a term and condition of continued employment, to sign a form falsely

  and wrongfully acknowledging that they were exempt from overtime pay because of the “seasonal

  amusement and recreational exemption” under the FLSA (“the False Disclosure Form”). On

  information and belief, each False Disclosure Form substantially stated, as follows:

                             WANDERERS CLUB PARTNERS, LLC
                       DISCLOSURE TO EMPLOYEES THAT IT IS EXEMPT
                            FROM THE PAYMENT OF OVERTIME
                          UNDER THE FAIR LABOR STANDARDS ACT

                        Wanderers Club Partner, LLC is exempt from the payment of
                 overtime pay under the Fair Labor Standards Act by virtue of the Seasonal
                 Amusement or Recreational Exemption. I acknowledge as an employee of
                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                              Page 8 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 9 of 15




                Wanderers Club, LLC, that I will not be paid overtime pay even if I work
                more than forty (40) hours per week.

                By:
                        Printed Name


                        Signature

                Date:

         38.    After December 2017, Defendants also required all new hires at The Wanderers

  Club to sign a False Disclosure Form as a term and condition of commencing employment.

         39.    Upon information and belief, Defendants required all employees at The Wanderers

  Club to sign a False Disclosure Form in order to cause such employees to incorrectly believe that

  they were not entitled to overtime premium compensation and/or to dissuade such employees from

  independently investigating the issue of whether they were and are entitled to overtime premium

  compensation for all hour worked in excess for forty (40) per week at The Wanderers Club.

         40.    Because Defendants knew that they were not entitled to rely on the “seasonal

  amusement and recreational exemption” as a basis to deny non-exempt employees overtime

  premium compensation, or showed reckless disregard for the law, the act of requiring each

  employee to sign a False Disclosure Form additionally demonstrates Defendants’ willfulness.

         41.    Since December 2017, many non-exempt employees at The Wanderers Club have

  worked in excess of forty (40) hours per week but have not been compensated at a rate of time-

  and-a-half for such overtime hours worked.

         42.    For example, some non-exempt employees at The Wanderers Club regularly work

  in excess of fifty (50) or sixty (60) hours per week without overtime compensation.




                                    Scott Wagner & Associates, P.A.
                                              Complaint
                                             Page 9 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 10 of 15




         43.     At no relevant time have Defendants had any lawful basis to deny any otherwise

  non-exempt employees overtime premium compensation for any hours worked in excess of forty

  (40) hours per week.

         44.     However, upon information and belief, Defendants have not paid any employee at

  The Wanderers Club overtime premium compensation since approximately December 2017.

  B.     Facts Relevant to Plaintiff

         45.     Plaintiff Orlando was employed by Defendants Wanderers during the relevant time

  period of December 2016 through October 2018.

         46.     Following the filing of the Coppola matter, he and 128 other non-exempt

  employees received purported back wage payments from Defendants but did not receive liquidated

  damages or an opportunity to review the time records.

         47.     Plaintiff received a check in the net amount of $893.08 (Gross $1,028.91). (See

  Exhibit 1).

         48.     Plaintiff contends his check is not accurate and further seeks liquidated damages.

         49.     Plaintiff on behalf of all other class members contends the amounts paid were

  incorrect and seek additional overtime and mandatory liquidated damages.

                                 COLLECTIVE ALLEGATIONS

         50.     Each of the preceding paragraphs of this Complaint are incorporated by reference

  herein as though fully set forth at length below.

         51.     This action is filed on behalf of all of Defendants employee who received partial

  wage payments on or about June 1, 2020 whom, like plaintiff FERREIRA were identified on DE

  26, Exhibit C in the matter of Coppola, et al. v. Wanderers Club Partners, LLC, et al. Case Number

  20-80647 as having not received overtime and whom were paid back wages but not liquidated

                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                              Page 10 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 11 of 15




  damages. These plaintiffs were also not provided an opportunity to review their records to confirm

  the accuracy of the amount.

         52.      Defendants’ non-compliance with the FLSA was willful.

         53.      Plaintiff, individually and on behalf of all similarly situated employees, seek relief

  on a collective basis under Section 16(b) of the FLSA (29 U.S.C. § 216(b)) seeking the liquidated

  damages denied to Plaintiff and an opportunity to review their records to confirm the accuracy of

  the payments.

         54.      Accordingly, Plaintiff brings this action pursuant to Section 16(b) of the FLSA (29

  U.S.C. § 216(b)), on behalf of themselves and all those similarly situated, with the following

  proposed collective definition (“the Collective”):

                  All persons employed by Defendants at The Wanderers Club within
                  the three (3) years preceding the filing of this action whom received
                  partial wage payments on or about June 1, 2020 identified on DE
                  26, Exhibit C in the matter of Coppola, et al. v. Wanderers Club
                  Partners, LLC, et al. Case Number 20-80647

                  These plaintiffs seek an opportunity to review their records, unpaid
                  overtime for any miscalculations, and liquidated damages.

         55.      These plaintiffs were also not provided an opportunity to review their records to

  confirm the accuracy of the amount.

         56.      Plaintiff and all other such members of the Collective are similarly situated in that:

                  (a)    They all currently work, or previously worked, for Defendants at The

                         Wanderers Club;

                  (b)    They all were subject to the same pay policies and practices;

                  (c)    They were all were required to sign False Disclosure Statements as a term

                         and condition of employment with Defendants at The Wanderers Club;


                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                              Page 11 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 12 of 15




                 (d)     Defendants denied all of them overtime premium compensation for hours

                         worked in excess of forty (40) hours per week based solely on the unlawful

                         claim that they are exempt under the “seasonal amusement and recreational

                         exemption” of the FLSA;

                 (e)     They received partial wage payments on or about June 1, 2020.

                 (f)     They were not paid mandatory liquidated damages; and

                 (g)     They were not provided an opportunity to review the records.

                          COUNT I – FLSA OVERTIME VIOLATION

         57.     Each of the preceding paragraphs of this Complaint are incorporated by reference

  herein as though fully set forth at length below.

         58.     At all relevant times, Defendants have been subject to the overtime premium pay

  requirements of Section 7(a) of the FLSA (29 U.S.C. § 207(a)) because they own and operate – as

  a single enterprise and/or as joint employers – The Wanderers Club, which, at all relevant times:

                 (a)     Has had employees engaged in commerce or in the production of goods for

                         commerce, or that has had employees handling, selling, or otherwise

                         working on goods or materials that have been moved in or produced for

                         commerce by any person; and

                 (b)     Has been an enterprise under the FLSA whose annual gross volume of sales

                         made or business done is not less than $500,000.00.

         59.     At all relevant times, Defendants have employed Plaintiff and each member of the

  Collective consistent with the terms of the FLSA.

         60.     Plaintiff and all other members of the Collective were, or continue to be, employees

  of Defendants within the meaning of the FLSA; and as a result, at all relevant times, Plaintiff and

                                      Scott Wagner & Associates, P.A.
                                                Complaint
                                              Page 12 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 13 of 15




  all other members of the Collective have been, and continue to be, entitled to, inter alia, receive

  overtime premium compensation from Defendants for all hours worked in excess of forty (40)

  hours per week.

          61.    Section 13 of the FLSA (29 U.S.C. § 213), exempts certain categories of employees

  from federal minimum wage and overtime wage obligations. None of these FLSA exemptions

  apply to Plaintiff or any other member of the Collective.

          62.    At all relevant times, Plaintiff and all other members of the Collective have been

  subjected to a uniform compensation policy and/or practice that unlawfully has, and continues to,

  deprive them of overtime premium compensation in violation of Section 207(a) of the FLSA (29

  U.S.C. § 207(a)).

          63.    This uniform policy and/or practice has, at all relevant times, been applied, and

  continues to be applied, to all employees of The Wanderers Club who appropriately must be

  classified as non-exempt under Section 13(a) of the FLSA (29 U.S.C. § 213(a)).

          64.    As a direct and proximate result of Defendants’ unlawful conduct , Defendants have

  violated the FLSA.

          65.    As a direct and proximate result of Defendants’ unlawful conduct, Plaintiff and all

  other members of the Collective have been damaged.

          66.    At all relevant times, Defendants have acted, and continued to act, willfully or have

  showed reckless disregard of the FLSA, by failing or refusing to pay their non-exempt employees

  timely overtime premium compensation for all hours worked in excess of forty (40) hours per

  week.

          67.    While Plaintiff’s received back wages they have not received liquidated damages

  or had a chance to review he records for accuracy.

                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                             Page 13 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 14 of 15




          68.     Plaintiff and all other members of the Collective are entitled to damages equal to

  the amount of all overtime premium compensation owed to them, within the three (3) years from

  the date each Plaintiff joins this action, plus periods of equitable tolling.

          69.     Defendants have acted neither in good faith nor with reasonable grounds to believe

  that their acts and/or omissions were not a violation of the FLSA; and as a result, Plaintiff and all

  members of Collective are entitled to recover an award of liquidated damages in an amount equal

  to the amount of unpaid overtime premium compensation due to them under Section 16(b) of the

  FLSA (29 U.S.C. § 216(b)). Alternatively, should the Court find that Defendants acted in good

  faith and/or had reasonable grounds to believe that their acts and/or omissions were not in violation

  of the FLSA, then Plaintiff and the other members of the Collective are entitled to an award of

  prejudgment interest at the applicable legal rate.

          WHEREFORE, Plaintiff respectfully request:

                  (a)     A Declaration that Defendants have violated the FLSA;

                  (b)     All applicable damages under the FLSA including, but not limited, to an

                          award of actual damages and liquidated damages (or, in lieu of liquidated

                          damages, an award of prejudgment interest);

                  (c)     An Order designating this action as a collective action and directing the

                          issuance of notice pursuant to 29 U.S.C. § 216(b);

                  (d)     An Order appointing Plaintiff and their undersigned counsel to represent

                          those individuals opting-in to the collective action;

                  (e)     An Order awarding attorneys’ fees and costs; and

                  (f)     All other relief the Court deems appropriate.



                                       Scott Wagner & Associates, P.A.
                                                 Complaint
                                               Page 14 of 15
Case 9:20-cv-82095-RAR Document 1 Entered on FLSD Docket 11/16/2020 Page 15 of 15




                                  DEMAND FOR JURY TRIAL

        Plaintiff demands a jury trial in this action of all claims triable by a jury.



                Respectfully submitted this 16th day of November 2020.

                                        SCOTT WAGNER & ASSOCIATES, P.A.
                                        Jupiter Gardens
                                        250 South Central Boulevard
                                        Suite 104-A
                                        Jupiter, FL 33458
                                        Telephone: (561) 653-0008
                                        Facsimile: (561) 653-0020

                                        s/Cathleen Scott
                                        Cathleen Scott, Esq.
                                        Florida Bar Number 135331
                                        Primary e-mail: CScott@scottwagnerlaw.com
                                        Secondary e-mail: mail@scottwagnerlaw.com
                                        Secondary Address: 101 Northpoint Parkway
                                        West Palm Beach, FL 33407
                                        www.ScottWagnerLaw.com




                                     Scott Wagner & Associates, P.A.
                                               Complaint
                                             Page 15 of 15
